Citation Nr: 0732027	
Decision Date: 10/11/07    Archive Date: 10/23/07

DOCKET NO.  05-03 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Entitlement to dependency and indemnity compensation (DIC) 
under the provisions of 38 U.S.C.A. § 1318.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The appellant and her sister-in-law

ATTORNEY FOR THE BOARD

Jason A. Lyons, Associate Counsel


INTRODUCTION

The veteran had active military service from October 1969 to 
April 1971,   including service in the Republic of Vietnam 
between March 1970 and          January 1971.  He died in 
July 2003.  The appellant is his widow.  She appealed to the 
Board of Veterans' Appeals (Board) from a September 2003 
decision of the  Department of Veterans Affairs (VA) Regional 
Office (RO) in Waco, Texas,   which denied her claims for 
service connection for the cause of his death, and for DIC 
benefits under 38 U.S.C.A. § 1318 (West 2002).

In March 2007, the appellant and her sister-in-law (the 
veteran' sister) testified at        a hearing at the RO 
before the undersigned Acting Veterans Law Judge (VLJ) of          
the Board (i.e., a "Travel Board" hearing).  A transcript 
of this proceeding is of record. 

For the reasons indicated below, the appeal is being REMANDED 
to the RO via  the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify      the appellant if further 
action is required.








REMAND

In order to establish service connection for the cause of the 
veteran's death, the evidence of record must show that a 
disability incurred in or aggravated by service either caused 
or contributed substantially or materially to death.  
38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312(a) (2006).  
This determination will be made by exercising sound judgment, 
without recourse to speculation, after a careful analysis of 
all the facts and circumstances surrounding the death, 
including, particularly, autopsy reports.  Id.

A service-connected disability will be considered the 
principal (primary) cause of death when the disability singly 
or jointly with some other condition was the immediate or 
underlying cause of death or was etiologically related 
thereto.  38 C.F.R. § 3.312(b).  A contributory cause of 
death is inherently one not related to the principal cause.  
In determining whether the service-connected disability 
contributed to death, it must be shown that it contributed 
substantially or materially, that it combined to cause death, 
or that it aided or lent assistance to the production of 
death.  38 C.F.R. § 3.312(c).  It is not sufficient to show 
that it casually shared in producing death, but rather it 
must be shown there was a causal connection.  See e.g., 
Schoonover v. Derwinski, 3 Vet. App. 166, 168-69 (1992) 
(addressing requirements for consideration of disabilities 
attributable to service as contributory, as well as direct 
cause of death in dependency and indemnity compensation (DIC) 
claims).  See also Mattern v. West, 12 Vet. App. 222, 227-28 
(1999).

As the basis for the present claim for service connection for 
the cause of the veteran's death, the appellant contends that 
his service-connected disabilities during his lifetime of 
spondylolisthesis of the L5-S1 vertebrae, and leg length 
discrepancy (right leg 3.5-cm shorter than left), were 
significant contributing factors to the cause of his death 
due to a myocardial rupture that was preceded by 
cardiovascular disease.  She essentially sets forth as the 
theory of entitlement that the veteran's service-connected 
orthopedic conditions brought upon a rheumatoid arthritis 
disorder, which in turn exacerbated existing cardiovascular 
disease; or, that in the alternative, his back and lower 
extremity disorders themselves directly contributed to 
cardiovascular pathology, including as a result of the side 
effects from prescription medications used to treat them.

According to his death certificate, the veteran died in July 
2003 from the primary condition of rupture of the myocardium.  
The conditions listed as underlying causes leading to the 
immediate cause of death were those of myocardial infarction,          
and ischemic heart disease.  The approximate interval between 
onset of the contributing conditions and death was indicated 
as unknown.  

Thus far, concerning medical history relevant to these 
claims, the veteran's          service medical records (SMRs) 
indicate as generally provided in an April 1971 Medical Board 
report on service discharge, the diagnosis of spondylolysis, 
L-5, bilateral, with Grade I spondylolisthesis, L-5 on S-1.  
The precipitating event for diagnosed spondylolysis was a 
February 1971 incident in which the veteran fell down a 
flight of stairs while at home on military leave.  This back 
injury was deemed outside of the line of duty, and thus 
according to medical providers at that time, spondylolysis 
was not incurred, or aggravated in service.  (Since then the 
veteran has been awarded service connection for 
spondylolisthesis, based on more favorable evidence.)  SMRs 
otherwise do not reflect complaints, or episodes of treatment 
for rheumatoid arthritis, or other relevant injury.  Also 
absent is the diagnosis of any cardiovascular disorder.  

This was followed by post-service medical history without 
further relevant treatment, until an August 1993 VA treating 
physician's impression of rheumatoid arthritis, with an 
eight-year history.  Additional notations state a similar 
date of onset of "polyarthralgia," having commenced in the 
1980s.  Thus, there was an approximate interval of at least 
15-years between military separation, and the first 
indication of rheumatoid arthritis.  It warrants mention, 
also, there was no intervening treatment for cardiovascular 
disease.  However, an allegation that a heart condition was 
directly incurred in service is not one of the emphasized 
plausible occurrences in this case -- instead, the main focus 
is upon the extent of the contributing role of already 
service-connected lumbar spine disability in the cause of 
death.  

Additionally, as previously referenced, the veteran's 
service-connected disabilities consisted of spondylolisthesis 
of the L5-S1 vertebrae due to a back injury, rated    60 
percent disabling, effective October 30, 1996 (and as 
noncompensable prior to then, from October 8, 1993).  
Service-connected compensation also was awarded for right leg 
length discrepancy, 3.5-cm longer than left (under 38 
U.S.C.A. § 1151, for a disability deemed incurred from 
treatment at a VA medical facility), at the             10 
percent disabling level, effective October 30, 1996.  The 
instance of VA medical care upon which the latter service-
connected disorder was premised was an          August 1994 
right total hip replacement, with the unintended consequence 
of          leg length discrepancy.  Furthermore, an August 
1997 VA examiner concluded   that the leg length condition 
aggravated the veteran's existing service-connected         
lumbar spine disorder to an objectively measurable degree -- 
thereby permitting  the ensuing grant of the above-mentioned 
increase to a 60 percent disability rating for his back 
disorder.    

The veteran had also been awarded a total disability rating 
based on individual unemployability (TDIU), from October 30, 
1996.  This was based on            service-connected 
disability following a hip replacement procedure.

Also notable is that through a July 1994 RO rating decision 
during the veteran's lifetime, his original claim for service 
connection for rheumatoid arthritis of multiple joints was 
denied -- this based upon an alleged direct incurrence to 
service.  He did not appeal from this decision, and it became 
final on the merits.    See 38 U.S.C.A. § 7105(c); 38 C.F.R. 
§ 20.201.  One contention then advanced by the veteran, 
though not formally adjudicated, was that his service-related                  
back disorder may have secondarily caused rheumatoid 
arthritis.  See 38 C.F.R.           § 3.310(a). 

Upon evaluating the above, there is the further requirement 
of medical evidence demonstrating that the cause of the 
veteran's death is etiologically related to           his 
service.  See 38 C.F.R. § 3.312(a).  This would involve 
confirming if service-connected back and leg disorders indeed 
caused or contributed to a cardiovascular ailment -- either 
themselves, or indirectly by aggravating rheumatoid 
arthritis,         a condition that can have a medical effect 
upon the joints, and internal organs. 

Generally, to resolve matters of causation, particularly 
where there is no obvious continuity of relevant 
symptomatology from service onwards, it is essential to 
obtain a physician's opinion in this regard.  See Colvin v. 
Derwinski, 1 Vet. App. 171, 175 (1991).  See also Murphy v. 
Derwinski, 1 Vet. App. 78, 82 (1990) (where reasonably raised 
according to the facts of record, consideration is required 
as to the likelihood of a relationship between the cause of 
the veteran's death and service, including obtaining a 
sufficient "medical-scientific basis" on this question 
presented).  In one opinion already on file, an October 1996 
letter from S.G.,  private physician, he states that the 
veteran's leg length difference was believed to have been 
exacerbating the back pain, in addition to the active 
rheumatoid arthritis.  This at minimum helps substantiate the 
chain of events that is alleged to have occurred.  However, a 
comprehensive medical opinion is necessary to address the 
issue of whether the veteran's service-connected disabilities 
had a role in the cause of his death, on reviewing the entire 
record.  Thus, a VA physician's opinion should be obtained 
for this purpose.  See 38 U.S.C.A. § 5103A(d); 38 C.F.R. § 
3.159(c)(4) (VA will provide a medical examination or obtain 
a medical opinion based upon a review of the evidence of 
record if VA determines it is necessary to decide the claim).   


As a further development procedure, appropriate action should 
be undertaken to acquire relevant records of post-service 
private treatment.  In her February 2005 VA Form 9 
(substantive appeal), the appellant explained that the 
veteran had undergone treatment at the T.M.C. hospital in 
1996 for a cervical disc problem.  In May 2005, the RO sent 
her correspondence requesting information pertaining to the 
treatment at that facility, and medical authorization (upon a 
VA Form 21-4142) to obtain these records on her behalf.  
There is no indication in the file as to her response.   So 
to ensure appropriate factual development is completed, the 
appellant should have another opportunity to identify sources 
of relevant private treatment, including the facility 
mentioned above.  See 38 C.F.R. § 3.159(c)(1) (VA will 
undertake reasonable efforts to obtain relevant records not 
in the custody of a Federal department or agency).

Moreover, while the appellant's claims are on remand, she 
should receive any additional notice and assistance required 
to comply with the Veterans Claims Assistance Act (VCAA).  
The VCAA was signed into law on November 9, 2000, and it 
prescribed several essential requirements regarding VA's 
duties to notify   and assist with the evidentiary 
development of a pending claim for compensation benefits.  
See 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); aff'd 
sub nom. Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 
2007), which held that the VCAA notice requirements of 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a "service connection" claim. 
As previously defined by the courts, those five elements are:  
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  
Therefore, upon receipt of an application for service 
connection, VA is required to review the information and 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided,      if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a downstream disability rating and an effective 
date for the award of benefits will be assigned if service 
connection is awarded.

Up to this point, the appellant has been apprised of the 
procedures under the VCAA for obtaining evidence relevant to 
the disposition of her claims, primarily through issuance of 
an August 2003 VCAA notice letter that explained the general 
requirements to substantiate them, as well as the mutual 
obligation between VA and herself to obtain additional 
supporting evidence.  See Quartuccio v. Principi,             
16 Vet. App. 183, 186-87 (2002).  But she has not received 
notice concerning the downstream disability rating and 
effective date elements of her claims in accordance with the 
holding in Dingess/Hartman.  So she should be provided a 
supplemental notice letter that includes a discussion of 
these specific elements.

One other recent case holding, Hupp v. Nicholson, 21 Vet. 
App. 342 (2007), sets forth a new standard as to VCAA notice 
in a claim for DIC benefits under 8 U.S.C.A. § 1310 (where 
premised upon service-connected or compensable disability).  
Generally, the notice provided must include:  (1) a statement 
of the conditions, if any, for which a veteran was service-
connected at the time of his          or her death; (2) an 
explanation of the evidence and information required to 
substantiate a DIC claim based on a previously service-
connected condition; and  (3) an explanation of the evidence 
and information required to substantiate a DIC claim based on 
a condition not yet service-connected.  The Court in Hupp 
further held in that case, whereas the veteran was not 
service-connected for any disability during his lifetime, 
such a claim-specific notice was not required.  Id. at 353-
55.

Here, the aforementioned August 2003 VCAA correspondence 
explained in some detail the general regulatory requirements 
for DIC benefits.  Nonetheless, further notice information in 
this regard should be provided to ensure compliance with the 
Hupp decision, particularly as the veteran previously had two 
service-connected disabilities, based upon which a more 
tailored VCAA notice is warranted.   

Furthermore, inasmuch as the remand of the appellant's claim 
for service connection for the cause of the veteran's death 
may result in additional evidence affecting the eventual 
disposition of the claim for DIC benefits under 38 U.S.C.A.  
§ 1318, the section 1318 matter is inextricably intertwined 
with the issue under development, and these claims should be 
adjudicated together.  See Parker v. Brown, 7 Vet. App. 116 
(1994); Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  

Accordingly, the case is REMANDED for the following action:

1.	Prior to any further adjudication of the 
claims for service connection for the 
cause of the veteran's death  and for DIC 
benefits under 38 U.S.C.A. § 1318,             
send the appellant another VCAA letter in 
accordance with 38 U.S.C.A. §§ 5102, 5103, 
and 5103A (West 2002), and all other 
applicable legal precedent.  This 
additional letter, consistent with 
38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), must include an 
explanation of the information or evidence 
needed to establish a downstream 
disability rating and effective date for 
these claims,               as outlined by 
the Court in Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006); aff'd sub nom. 
Hartman v. Nicholson, 483 F.3d 1311 (Fed. 
Cir. 2007).  The notice correspondence 
should also set forth discussion of the 
criteria for demonstrating entitlement         
to DIC benefits, consistent with Hupp v. 
Nicholson,         21 Vet. App. 342 
(2007).    

2.	Contact the appellant and request that 
she identify any additional sources of 
evidence from private or other medical 
providers (including but not limited to 
treatment at the T.M.C. hospital), along 
with the names, addresses and approximate 
dates of treatment for the medical 
providers she mentions.  Request that she 
provide authorization to obtain records 
from any private treatment provider she 
has identified.  Then obtain all available 
records from those treatment providers for 
which the required information and 
authorization has been provided.

3.	Then obtain a VA medical opinion from a 
qualified physician indicating whether it 
is at least as likely as not (i.e., 50 
percent or greater probability) the 
conditions that caused or contributed to 
the veteran's death were related to his 
service in the military.

In providing this opinion, it is requested 
that the designated physician indicate his 
or her consideration of whether the 
veteran's service-connected 
spondylolisthesis of the L5-S1 vertebrae, 
and leg length discrepancy          (right 
leg 3.5-cm shorter than left), 
in particular, were significant 
contributing factors to the cause of his 
death.  This should include consideration 
of whether the           service-connected 
back and leg disorders contributed to his 
death through having brought upon 
rheumatoid arthritis, that in turn 
aggravated existing cardiovascular 
disease.  Also please indicate whether the 
back and            leg disorders were 
direct contributing factors to 
cardiovascular pathology, including as the 
result of medications prescribed for these 
orthopedic disorders.
If an opinion cannot be rendered without 
resorting to pure speculation, explain why 
this is not possible.

To facilitate making these determinations, 
send the claims file to the examiner for a 
review of the veteran's pertinent medical 
and other history, to include both a 
complete copy of this remand and October 
1996 letter from a private physician who 
previously treated the veteran.

4.	Review the claims file.  If any 
development is incomplete, take corrective 
action before readjudication.  
Stegall v. West, 11 Vet. App. 268 (1998).

5.	Then readjudicate the appellant's claims 
in light of the additional evidence 
obtained.  If these claims are not granted 
to the appellant's satisfaction, prepare a 
supplemental statement of the case (SSOC) 
and send it to her and her representative.  
Give them time to respond before returning 
the file to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

	(CONTINUED ON NEXT PAGE)





These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A.        §§ 5109B, 7112 (West Supp. 2006).





_________________________________________________
DENNIS F. CHIAPPETTA
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

